Case: 4:18-cv-02203-BYP Doc #: 92 Filed: 10/24/19 1 of 3. PageID #: 899



 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 CHRISTIE HERNANDEZ, et al.,                      )     CASE NO. 4:18CV2203
                                                  )
                Plaintiffs,                       )
                                                  )     JUDGE BENITA Y. PEARSON
                v.                                )
                                                  )
 TELELINK, LLC, et al.,                           )
                                                  )     ORDER
                Defendants.                       )



        On October 11, 2019, the Court ordered Plaintiffs and Defendant Telestars to submit a

 Proposed abbreviated Schedule for Conditional Certification and Court Supervised Notice to

 Potential opt-in Plaintiffs on or before October 18, 2019. ECF No. 89. In its Order, the Court

 stated that the purpose of this submission was to “reconcil[e] Telestars’ absence from this action

 during the 60-day notice period with the need to allow Putative Plaintiffs who are or were

 employees of Defendant Telestars to opt into this action in accordance with conditional

 certification[.]” ECF No. 89 at PageID #: 866. On October 18, 2019, Plaintiffs and Defendant

 Telestars submitted separate schedules. ECF Nos. 91-1, 91-2. Plaintiff submitted an abbreviated

 Notice Schedule and Telestars submitted both an abbreviated Notice Schedule and an

 abbreviated Briefing Schedule for Conditional Certification.1

        The Court hereby orders the following:




        1
          The parties’ abbreviated Notice Schedules have an identical time line. ECF No.
 91-1 at PageID #: 892-92, ¶ 1-5; ECF No. 91-2 at PageID #: 897, ¶¶ 4-8.
Case: 4:18-cv-02203-BYP Doc #: 92 Filed: 10/24/19 2 of 3. PageID #: 900



 (4:18CV2203)

       1. Seven (7) days from the date of this Order the parties shall jointly file a stipulation for

          conditional certification.

       2. If the parties are unable to reach a stipulation for conditional certification, within

          fourteen (14) days of this Order, Defendant Telestars shall file its opposition to

          Plaintiffs’ motion for conditional certification, ECF No. 42. Any reply shall be

         submitted within seven (7) days of the opposition.

       3. Should conditional certification be granted, within ten (10) days of the Order granting

         conditional certification, Telestars shall submit to Plaintiffs a list, in electronic and

          importable format, of the names, addresses, e-mail addresses, and phone numbers of

          all potential opt-in Plaintiffs who worked for Telestars in Pennsylvania at any time

          since September 26, 2015.

       4. Within five (5) business days of receiving the list of putative opt-ins from Telestars,

          Plaintiffs will mail, via first class mail with SASE envelope the Notice and the

          Consent to Join the Lawsuit approved by the Court on June 11, 2019 (ECF No. 57).

       5. Within five (5) business days of receiving the list of putative opt-ins from Telestars,

          Plaintiffs will e-mail, using the e-mail language, the Notice and the Consent to Join

          the lawsuit previously approved by this Court (ECF No. 57 at PageID #: 421).

       6. After thirty (30) days from the date of mailing the Notice, Plaintiffs will mail, via

          postcard by first class mail, the reminder postcard language previously approved by

          this Court (ECF No. 57 at PageID #: 421).




                                                  2
Case: 4:18-cv-02203-BYP Doc #: 92 Filed: 10/24/19 3 of 3. PageID #: 901



 (4:18CV2203)

       7. Putative class members who worked at Telestars will have sixty (60) days from the

          date of mailing to return and/or postmark their Consent to Join.




       IT IS SO ORDERED.


  October 24, 2019                             /s/ Benita Y. Pearson
 Date                                        Benita Y. Pearson
                                             United States District Judge




                                                3
